DETAILED ACTION
Election/Restrictions
This application is in condition for allowance except for the presence of claims 8-13 and 34-39 directed to Species non-elected without traverse.  Accordingly, claims 8-13 and 34-39 have been cancelled.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

The application has been amended as follows: 
IN THE CLAIMS:
The claim 58 submitted with the Amendments to the Claims filed on 3/11/2021 should be “submitted with markings to indicate the changes that have been made relative to the immediate prior version of the claims. The text of any added subject matter must be shown by underlining the added text”. Applicant amended claim 58, but did not show the added subject matter by underlining the added text. Therefore, claim 58 has been amended as follows:

A control unit for controlling an LED driver to drive a plurality of LEDs or LED groups to transmit light in a VLC mode, the control unit comprising: 
an input terminal configured to receive a set-point representing a desired illumination characteristic and data that is to be transmitted using VLC; 
an output terminal configured to output one or more control signals for controlling the LED driver; 
the control unit being configured to: 
determine a current profile for each LED or LED group of the plurality of LEDs or LED groups to generate the desired illumination characteristic represented by the set-point, whereby an envelope of the combined current profile is modulated in order for a corresponding intensity variation as perceived by a sensor to represent a variable length VLC code comprising code words, a code word comprising a plurality of symbols; 
generate one or more control signals to drive the plurality of LEDs or LED groups in accordance with the current profiles in order for the plurality of LEDs or LED groups to transmit the VLC code; 
- receive a further set-point representing a different desired illumination characteristic, determine a further current profile for one or more LEDs or LED groups of the plurality of LEDs to generate the different desired illumination characteristic represented by the further set-point; and 
- determine one or more intermediate current profiles for one or more LEDs or LED groups of the plurality of LEDs or LED groups; and

- the current profiles when transmitting a first code word; 
- the one or more intermediate current profiles, when transmitting a respective one or more further code words, and 
- the further current profiles when transmitting a yet further code word.

Allowable Subject Matter
Claims 3-7, 14-26, 29-33, 40-56 and 58-62 are allowed.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LI LIU whose telephone number is (571)270-1084.  The examiner can normally be reached on 9 am - 6 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kenneth Vanderpuye can be reached on 5712723078.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/LI LIU/Primary Examiner, Art Unit 2636                                                                                                                                                                                                        March 17, 2021